Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 14, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US PG Pub 2004/0012289).
	As to independent claim 10, Gross et al. teaches a method for fixing a first component (18) in a second component (12), comprising: overmolding at least part of an internal side of the second component (12) to form a plastic sleeve (66, is sprayed directly to the housing, see paragraph [0056]); and centering and fixing the first component (18) within the plastic sleeve (66) of the second component (12) by a press-fit (immobilization and pressure, see paragraph [0054,0058]) as shown in figure 1.  
As to claim 11/10, Gross et al. teaches wherein a thermal expansion coefficient of the plastic sleeve is adapted to a thermal expansion coefficient of the first component and/or a thermal expansion coefficient of the second component such that no boundary stresses in the first component and the second component are exceeded in an operating temperature range when/after press-fitting, and no loss in contact arises between the first component and the second component (see paragraph [0054, teaches element 66 is an elastic material in the form of an elastomer (elastomer is inherent to have thermal expansion coefficient this value describes how the material changes in length, area, or volume with changes in temperature, so can adapt to the first component).  
As to claim 12/11, Gross et al. teaches wherein the plastic sleeve (66) has a thermal expansion coefficient configured for an operating temperature range from -40*C to 200*C (see paragraph [0054, teaches element 66 is an elastic material in the form of an elastomer (elastomer is inherent to have thermal expansion coefficient this value describes how the material changes in length, area, or volume with changes in temperature, so all elastomers is configured for an operating temperature range as the claimed limitation from -40*C to 200*C).  
As to claim 14/10, Gross et al. teaches wherein the first component (18) which has a centric appendage on a lower side (see figure 1) that engages in a clearance of the second component (66), and an internal side of the clearance is overmolded (80) as shown in figure 1.  
As to claim 16/10, Gross et al. teaches wherein the centering of the first component (18) at least one of: an inner press-fit between the second component (12) and the overmolded plastic sleeve; and an outer press-fit between the second component and the overmolded plastic sleeve (immobilization and pressure, see paragraph [0054,0058]) as shown in figure 1.   .  
As to independent claim 17, A unit comprising: a first component (18); and a second component (12), a plastic sleeve (66, is sprayed directly to the housing, see paragraph [0056])) formed by overmolding at least part of an internal side of the second component (12); wherein centering and fixing the first component (18) within the plastic sleeve (66) of the second component (12) is formed by a press-fit (immobilization and pressure, see paragraph [0054,0058]) as shown in figure 1.  
As to claim 20/17, Gross et al. teaches wherein the first component is a DC motor (18, see paragraph [0003]); and the second component is a housing (12), the DC motor fixed in the housing by a press-fit (immobilization and pressure, see paragraph [0054,0058]) as shown in figure 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US PG Pub 2004/0012289) as applied in claims 10 and 17 above, and further in view of Simons (DE102013101938).
As to claim 13/10, Gross et al. teaches the claimed limitation as discussed above except wherein a DC motor is the first component, and an actuator housing is the second component.  
However Simons teaches wherein a DC motor is the first component (12), and an actuator housing is the second component (10, 38) as shown in figure 1, for the advantageous benefit of providing a stronger spring action or elasticity is achieved and the available heat transfer surface is reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gross et al. by using a DC motor is the first component, and an actuator housing is the second component, as taught by Simons, to provide a stronger spring action or elasticity is achieved and the available heat transfer surface is reduced.
As to claim 18/17, Gross et al. teaches the claimed limitation as discussed above except wherein the unit is an actuator.  
However Simons teaches the unit is an actuator (10) as shown in figure 1, for the advantageous benefit of providing a stronger spring action or elasticity is achieved and the available heat transfer surface is reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gross et al. by using an actuator, as taught by Simons, to provide a stronger spring action or elasticity is achieved and the available heat transfer surface is reduced.
As to claim 19/18, Gross et al. teaches wherein the first component (18) is an electric motor as shown in figure 1.
Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	December 15, 2022